Order entered July 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01497-CV

         IN RE J.H. WALKER, INC. D/B/A J.H. WALKER TRUCKING, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00661

                                           ORDER
       Before the Court is the unopposed motion of real parties in interest for a twenty-one day

extension of time to file their response to the petition for writ of mandamus. We GRANT the

motion. Real parties in interest shall file their response to the petition for writ of mandamus on

or before August 5, 2015. No further extensions will be granted absent exigent circumstances.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE